Title: To George Washington from Julbin and Rapelling, 6 December 1793
From: Julbin and Rapelling
To: Washington, George


          
            Monsieur WasginethonPrésident des Etats Unisde L’Amérique
            Philadelphie ce 6. Decembre 1793
          
          Victimes de l’horrible Despotisme q’exercent à Saint Domingue, deux hommes aussi
            méchants que pervers, et Pressés par le Sentiment qu’inspirent les premiers besoins de
            la vie, en l’absence des moyens pour les Satisfaire, Deux Colons Infortunés enhardis,
            par L’Exemple de vos Vertus viennent avec confiance en epancher l’expression dans votre
            Ame Généreuse autant que Sensible et Solliciter auprès de vous quelques Secours, en
            attendant que des Circonstances plus heureuses leur permettent de retourner dans leurs
            foyers. Ils Sont avec Le plus profond respect, Vos très humbles & tres obeissants
            Serviteurs
          
            Julbin; et Rapelling
          
        